Per Curiam:
This verdict is against the weight of evidence. The proofs on the first trial showed that in greasing machinery over elevator shafts they waited till the elevator came to the upper floors, where the operator holds his ear until the dangerous places are lubricated. Hence, the plaintiff was blamed for consciously departing from this safe and simple system, and greasing the machinery with the car down at the first floor. (154 App. Div. 278.) On the second trial, plaintiff would make out a different practice; that while greasing this top machinery the elevator car is kept down at the foot of the shaft, and this in a twenty-story building. Such a course would be impracticable' and dangerous, where, as here, the shaft was more than 250 feet in depth, with only the cars in the side shafts to carry the necessary communication to stop and start hoisting. This testimony was inconsistent with plaintiff’s first account, and was against that of all other employes engaged on these elevators. It cannot save plaintiff from the application of our former decision. The judgment and order should be reversed, and a new trial granted, costs to abide the event. Jenks, P. J., Thomas, Stapleton, Rich and Putnam, JJ., concurred. Judgment and order reversed, and new trial granted, costs to abide the event.